Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3,6-8,10-18 and 20-22 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a test handler system for conducting thermal testing of a device having a combination of  a thermal soak plate positioned to receive the device and maintain an accurate position of the device; a thermal de-soak plate positioned to receive the device and maintain an accurate position of the device; a test site; a first prime mover for removing the device from a tray to place the device directly in contact with the thermal soak plate and for removing the device from the thermal de-soak plate to place the device back in the tray; and a second prime mover for removing the device from the thermal soak plate, moving the device to the test site, and moving the device from the test site to be directly in contact with the thermal de-soak plate as recited in claim 1. Claims 2-3,6-8,10-18,20-22 depend from allowed claim 1, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Cheng et al (pat# 8,037,996) disclose TRANSFER APPARATUS FOR HANDLING ELECTRONIC COMPONENTS.
Karino et al (PG-PUB#2009/0314607) disclose  ELECTRONIC DEVICE CONVEYING METHOD AND ELECTRONIC DEVICE HANDLING APPARATUS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867